DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	Claims 1-10, 12-15 and 18 are pending and have been examined, where claims 1-3, 5-8, 10, 12, 13, 15 and 18 is/are rejected and claims 4, 9 and 14 is/are objected to. Explanations will be provided below.
III.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
IV.	Patent eligibility (updated in 2019) shown by the following: Claims 1-10, 12-15 and 18 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “determining, by the first terminal, a second terminal of the object in the photo based on object-terminal relationship information” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of image recognition, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
V.	The PCT application, PCT/CN2017/092944, is considered and the examiner determined no reference prior art are relevant to the claims of the current application.

[2]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-10, 12-15 and 18 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. 
Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[3]	Grounds of Rejection
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 2, 5-7, 10, 12, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 20150154447) in view of Krishnamoorthi (US 20150138330).

Regarding claim 1, Wilson discloses a method for determining a terminal of associated with an object in a photo, wherein the method comprises:
user's hand may be partially occluded, the hand can be used as feature); and
determining, by the first terminal, a second terminal of the object in the photo based on object-terminal relationship information (see figure 4, 402 is the image being taken by camera 404, paragraph 55, mobile device 402 is associated with at least one object, object can be, for example, a user 412 which moves within a scene, the mobile device 402 comprises a handheld unit that is rigidly attached to a user 412, paragraph 56, system seeks to track the user 412 that is holding the mobile device 402, system performs this task by correlating the device motion features obtained from mobile device 402 with the image motion features of the mobile device 402 obtained from the captured images, the correlation is read as relationship).
Wilson is silent in disclosing determining, by a first terminal, an object in a photo through biological feature recognition. However, Wilson teaches imaging a person with a mobile device (see figure 4) which suggests a biological recognition feature. 
Krishnamoorthi discloses determining, by a first terminal, an object in a photo through biological feature recognition (see figure 1, 110 images 120 which is biological, paragraph 50, a mobile device that is held by a user and pointed to the target object of interest, e.g., a patient whose biometric parameters are to be measured).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include determining, by a first terminal, an object in a photo 

Regarding claim 2, Wilson discloses the method according to claim 1, wherein the method further comprises: determining, by the first terminal, the object-terminal relationship information (paragraph 56, system seeks to track the user 412 that is holding the mobile device 402, system performs this task by correlating the device motion features obtained from mobile device 402 with the image motion features of the mobile device 402 obtained from the captured images, the correlation is read as relationship).

Regarding claim 5, Krishnamoorthi discloses the method according to claim 1, wherein the method further comprises: sending the photo to the second terminal (see paragraph 46, a cellular modem or a wireless network radio receiver/transmitter configured to send and receive communications to and from one or more wireless access points). See the motivation for claim 1. 

Regarding claim 6, the combination of Wilson and Krishnamoorthi as a whole discloses an apparatus wherein the terminal apparatus comprises: a processor configured to determine an object in a photo through biological feature recognition, wherein the processor is further configured to determine a terminal of the object in the photo based on object-terminal relationship information stored in a storage unit (see Wilson, paragraph 56, system seeks to track the user 412 that is holding the mobile device 402, system performs this task by correlating the device motion features obtained from mobile device 402 with the image motion features of the mobile device 402 obtained from the captured images, the correlation is read as relationship, see Krishnamoorthi, see figure 1, 110 images 120 which is biological, paragraph 50, a mobile device that is held by a user and pointed to the target object of interest, e.g., a patient whose biometric parameters are to be measured). See paragraph 111 for storage unit. 
Also see the rationale for claim 1 and motivation for claim 1. 

Regarding claim 7, Wilson discloses the apparatus according to claim 6, wherein the processor is further configured to determine the object-terminal relationship information (see paragraph 56, the system matches the device motion features from the mobile device (which are generated by sensors on the mobile device 402) with image motion features extracted from the captured images). 

Regarding claim 10, Krishnamoorthi discloses the apparatus according to claim 6, wherein the terminal further comprises a transmitter, wherein the transmitter is configured to send the photo to the terminal of the object (see paragraph 46, receiver/transmitter configured to send and receive communications to and from one or more wireless access points). See the motivation for claim 1. 

Regarding claim 12, see the rationale and rejection for claim 1. 

Regarding claims 15 and 18, see the rationale and rejection for claim 10.
s 3, 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 20150154447) in view of Krishnamoorthi (US 20150138330) and Strauss (US 20130055348).

Regarding claim 3, the combination of Wilson and Krishnamoorthi as a whole discloses all the limitations of claim 1, but is silent in disclosing the method according to claim 2, wherein the determining the object-terminal relationship information comprises: determining, by the first terminal, the object-terminal relationship information based on at least one photo that comprises the same object, signal strength information that is of at least one terminal and that is detected when each of the at least one photo is captured, and an object distance from 
the first terminal at which the object in each photo is captured. Strauss discloses determining, by the first terminal, the object-terminal relationship information based on at least one photo that comprises the same object, signal strength information that is of at least one terminal and that is detected when each of the at least one photo is captured, and an object distance from 
the first terminal at which the object in each photo is captured (see paragraph 20, measurable attributes associated with this proximity factor can include the signal strength between two wireless devices capable of communication with each other, where one of the devices is thought to be in the possession of the user and the other thought to be co-located with the aforementioned person).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include signal strength measurement in order to reveal hidden image details to improve image recognition to improve accuracy of recognition.


[4]	Claim Objections
Claim 4, 9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regards to claim 4, the examiner cannot find any applicable prior art providing teachings for the following limitation(s): “the method according to claim 3, wherein the determining the object-terminal relationship information based on at least one photo that comprises the same object, signal strength information that is of at least one terminal and that is detected when each of the at least one photo is captured, and an object distance at which the object in each photo is captured comprises: using, by the first terminal, any one of the at least one photo as a reference photo, and using, as a weighting coefficient, a ratio of a first object distance at which the object in the at least one photo other than the reference photo is captured to a second object distance at which the object in the reference photo is captured; performing, by the first terminal, by using the weighting coefficient, a weighting operation on the signal strength information that is of the at least one terminal and that is detected when the at least one photo is captured, to obtain a weighted value of the signal strength information of the at least one terminal; and if the weighted value of the signal strength information of the at least one terminal meets a threshold condition, determining the object-terminal relationship information” in combination with the rest of the limitations of claims 1-3.

Regarding claims 9 and 14 see the rationale for claim 4. 

Strauss discloses measurable attributes associated with this proximity factor can include the signal strength between two wireless devices capable of communication with each other, where one of the devices is thought to be in the possession of the user and the other thought to be co-located with the aforementioned person (see paragraph 20) but is silent in disclosing “the method according to claim 3, wherein the determining the object-terminal relationship information based on at least one photo that comprises the same object, signal strength information that is of at least one terminal and that is detected when each of the at least one photo is captured, and an object distance at which the object in each photo is captured comprises: using, by the first terminal, any one of the at least one photo as a reference photo, and using, as a weighting coefficient, a ratio of a first object distance at which the object in the at least one photo other than the reference photo is captured to a second object distance at which the object in the reference photo is captured; performing, by the first terminal, by using the weighting coefficient, a weighting operation on the signal strength information that is of the at least one terminal and that is detected when the at least one photo is captured, to obtain a weighted value of the signal strength information of the at least one terminal; and if the weighted value of the signal strength information of the at least one terminal meets a threshold condition, determining the object-terminal relationship information.”


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 10/5/21